People v Soble (2019 NY Slip Op 06911)





People v Soble


2019 NY Slip Op 06911


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, TROUTMAN, AND WINSLOW, JJ.


812 KA 17-00502

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJESSICA R. SOBLE, DEFENDANT-APPELLANT. 


KIMBERLY J. CZAPRANSKI, SCOTTSVILLE, FOR DEFENDANT-APPELLANT. 
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O'BRIEN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Monroe County Court (Christopher S. Ciaccio, J.), rendered January 11, 2017. The judgment convicted defendant, upon her plea of guilty, of manslaughter in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting her upon her plea of guilty of manslaughter in the first degree (Penal Law § 125.20 [1]), defendant contends that the sentence is unduly harsh and severe. The record, however, establishes that defendant validly waived her right to appeal (see generally People v Lopez, 6 NY3d 248, 255-256 [2006]), and that valid waiver of the right to appeal forecloses her challenge to the severity of the sentence (see id. at 255).
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court